Citation Nr: 0729325	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  02-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1974 to July 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board denied the veteran's claim in January 2003, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2003, the Court granted the parties' 
Joint Motion for Remand and vacated the Board's decision.  
The Board subsequently remanded the veteran's claim for 
additional development in March 2004.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received prior 
to the enactment of the VCAA.  

A letter dated in October 2000 explained the evidence and 
information necessary to support a claim for service 
connection.  The veteran was apprised that VA would request 
records from the service department and from VA treatment 
providers.  

A letter dated in March 2002 also explained the evidence 
necessary to support the veteran's claim.  The veteran was 
told that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim.  The evidence of 
record was discussed.  

A January 2005 letter asked the veteran to describe in detail 
events that he had previously identified as stressful 
incidents in service.  The letter listed the various types of 
evidence the veteran could submit or identify to support his 
claim.  The veteran was asked to complete a questionnaire 
pertaining to his claimed stressors.  He was asked to 
identify sources of treatment for his claimed PTSD.  The 
evidence of record was discussed.  The veteran was told how 
VA would assist him in obtaining evidence.  

A July 2005 letter told the veteran that the Marine Corps 
would be contacted in effort to verify an incident in which 
the veteran claimed to have been attacked while on duty.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran has undergone a 
VA examination.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  His service personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy, and he does not contend that he served 
in combat.  See 38 C.F.R. § 3.304(f).  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran has reported that he was aboard the USS Coronado 
and participated in an evacuation of Lebanon from June to 
August 1976.  He indicates that the entire crew was under 
extreme stress because of a combat order to defend and 
evacuate the American citizens.  He recalls an incident when 
a member of the crew jumped overboard because of the stress.  
He reports that the crew was on combat readiness throughout 
the duration of the deployment.  He states that he was 
depressed and anxious and even thought of suicide.  The 
veteran also reports that he was in Guam when the President 
ordered the bombing of North Korea in 1978, and that he 
experienced extreme stress because of the state of combat 
readiness.  He further indicates that while in Guam, his 
occupational specialty was changed from clerical to guard 
duty and he was attacked by nine drunken marines.  He states 
that he subsequently contemplated suicide.  He has also 
reported that a marine died from an overdose of heroin in 
Guam.  

On VA examination in January 2001, the examiner indicated 
that the veteran claimed PTSD as a result of a vague system 
of stressors that he felt occurred on board the USS Coronado 
while it was off the coast of Lebanon.  He reported that the 
nature of the stress was racial tension between blacks, 
Mexicans and whites, in addition to tension between Marine 
and Navy personnel.  He stated that had not had a job since 
leaving the Marine Corps in 1979, stating that he just could  
not hold onto a job for reasons that were unknown.  The 
examiner noted that the veteran was under the care of a VA 
provider, whose clinical impression was of major depressive 
disorder and an unknown questionable cognitive disorder.  
From a clinical standpoint, the veteran was evasive, 
manipulative, and in the examiner's judgment, clearly 
malingering a cognitive deficiency.  He noted that at no time 
did the veteran report symptoms that supported PTSD.  He 
related that although the veteran presented at times as 
baffled and confused, without the capacity to answer basic 
questions, he also noted that the veteran was able to 
identify the names of physicians who had treated him as long 
as 10 or 15 years ago.  He stated "I frankly find it hard to 
remember a case of where obfuscation, manipulation, and 
prevarication was so obvious and blatant.  The effect of this 
is to virtually render every word that the veteran utters to 
be in doubt and to be in question as to its veracity."  The 
veteran was unable to reproduce the alleged PTSD symptoms 
with which he was dealing.  On mental status examination, he 
was evasive and did not seem to be telling the truth.  He 
could not answer any questions posed of him as to current 
events, abstractions, or mathematics.  The examiner noted 
that he saw no evidence of psychosis, bipolar disorder, or 
organicity.  He concluded that the veteran was not 
forthcoming in a straightforward, honest, open, honorable 
valid, or credible fashion.  He noted that the veteran did 
not demonstrate any symptoms of PTSD.  He concluded that the 
veteran was not clinically anxious but that one could 
interpret his overall presentation as depressed.  The 
diagnosis was major depressive disorder.  The examiner 
reiterated that he saw absolutely no evidence of PTSD in 
terms of symptoms or a stressor.

A January 2001 letter from the veteran's VA psychiatrist, 
R.W. McG., M.D., indicates that the veteran had undergone 
treatment for PTSD.  The author noted that the veteran had 
experienced a shipmate attempt suicide, experienced an attack 
on his person while on guard duty, and experienced multiple 
combat-readiness stressors during the evacuation of Beirut.  

In an April 2004 letter, Dr. McG. noted that he had treated 
the veteran since March 1998 and that PTSD was diagnosed in 
January 2001.  The author indicated that at that time, the 
veteran described traumatic events he experienced while on 
active duty, specifically a shipmate's attempted suicide and 
an attack on his person while on guard duty.  He noted that 
the veteran reexperienced those events in nightmares and 
daytime intrusive thoughts.  

In March 2005 the RO received deck logs for the USS Coronado 
for the period from June to August 1976.  Those records 
reflect that people were evacuated from Beirut but that there 
were no combat incidents or reports of casualties.  
Additionally, the records do not indicate that a serviceman 
went overboard.  

In July 2005, the Marine Corps Combat Development Command 
forwarded command chronologies for Marine Barracks, Guam to 
the RO.  The attached letter noted that there was no 
documentation of the claimed incident during which the 
veteran claimed to have been attacked by nine Marines.  The 
author suggested that unit diaries might be more 
comprehensive and provided an address so that the RO could 
request those documents.  

In August 2005, the RO requested from the Marine Corps 
information pertaining to the alleged attack on the veteran 
while he was on guard duty.  In September 2005, the Marine 
Corps responded that the information provided by the veteran 
was insufficient for conducting any meaningful research on 
his behalf.  It was noted that any information concerning the 
veteran's duties or medical treatment would be contained in 
his military personnel file.  

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of the claimed 
stressors upon which his VA provider has based such a 
diagnosis.  As noted above, Dr. McG. clarified in April 2004 
that the stressors upon which he based his diagnosis were the 
shipmate's attempted suicide and an attack on the veteran 
while he was on guard duty.  The Board notes that although 
the RO has made requests verification, the service department 
has unable to verify the claimed stressors.  Unfortunately, 
the information provided by the veteran is insufficient to 
allow for any meaningful research that might allow 
verification by the service department.  

With respect to the veteran's allegation that he was attacked 
by nine drunk Marines while he was on guard duty, the Board 
notes that the veteran's service personnel records reflect 
that his primary duty was changed to guard from October 1978 
to November 1978.  The service department was unable to 
verify this claimed incident.  Moreover, the veteran's 
service personnel and medical records do not indicate any 
report of this incident, nor do the personnel or other 
records reflect any changes in behavior or performance which 
might support the occurrence of this claimed incident.  

As such, neither stressor identified by the VA provider who 
has diagnosed PTSD has been verified.  Notably, a noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).  In sum, the Board finds 
that the record does not contain evidence that tends to 
establish the criteria for establishing service connection 
for PTSD.  Although the veteran has been given a diagnosis of 
PTSD by some, there is no independent corroboration of his 
claimed stressors.  Having carefully considered all 
procurable and assembled data, the Board concludes that the 
criteria for service connection for PTSD are not met.

To the extent that the veteran reports that he has had 
psychiatric difficulty since in-service events, the 
contemporaneous records are silent for psychiatric 
disability, the separation examination is normal and there is 
no reliable evidence of a psychiatric disorder in proximity 
to separation.  His assertion of continuing symptoms since 
in-service events are unsupported and not credible.  The 
veteran has also reported that he was beaten while in service 
while a guard.  Since this was reportedly in line of duty 
with his MOS, the Board finds the lack of such a report in 
contemporaneous records to be telling.  In essence, his 
report is unsubstantiated and not reliable.  There are no 
markers of an assault and no contemporaneous records of 
treatment for an assault.  Furthermore, his service personnel 
records do not reflect a significant change in his evaluation 
scores.  To the extent that the veteran has a diagnosis of 
PTSD, such diagnosis has been questioned by a medical 
professional.  The January 2001 examiner determined that the 
veteran did not have PTSD and did not have a valid claim.  
The examiner also expressed the opinion that the veteran was 
not forthcoming in a straightforward, honest, open, 
honorable, valid or credible fashion.  

Clearly, there is a conflict in the record as to whether the 
veteran has a diagnosis of PTSD.  The Board concludes that 
the January 2001 report is far more probative and complete 
and that the more probative evidence establishes that he does 
not have PTSD due to in-service verifiable events.  In regard 
to the opinion of Dr. McG., the Board finds that the examiner 
has varied the stressors over time.  There has been an attack 
by multiple people against the veteran versus the April 2004 
report of an attack by a single individual.  Some stressors 
are reported and then disappear.  The reports by Dr. McG. are 
not consistent and are unconvincing.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


